Citation Nr: 9904073	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection which 
eventually resulted in a 20 percent rating for left knee 
status post ligament repair with instability and a separate 
10 percent rating for degenerative arthritis of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to 
September 1992, with almost three years of prior unverified 
active service.  

This appeal arises from a May 1993 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 10 percent rating for left knee status post 
ligament repair with degenerative changes, effective October 
1992.  The veteran's Notice of Disagreement was submitted in 
June 1993, and a Statement of the Case was issued in July 
1993.  A Substantive Appeal was submitted in September 1993, 
and the veteran testified at a June 1996 hearing before a 
member of the Board of Veterans' Appeals (Board).  In August 
1996, the Board remanded the case to the RO noting that, in a 
VA examination of the veteran relied upon by the RO in 
evaluating the severity of his left knee disability, the 
examiner had not had the veteran's claims folder.  
Additionally, there appeared to be conflicting medical 
evidence as to the stability of the left knee.  

In a March 1997 rating decision, the RO increased the rating 
for status post left knee ligament repair with degenerative 
changes to 20 percent, effective October 1992.  In an August 
1997 statement in support of the veteran's claim, his 
representative asserted that a further increase in the rating 
assigned for the left knee disability was warranted.  In 
October 1997, the Board noted that the veteran's disability 
was characterized as having a component of "degenerative 
change"; suggesting that the veteran had both arthritis and 
instability of the knee.  The Board again remanded the case 
and directed the RO to consider the effect of a VA General 
Counsel opinion and determine whether the veteran was 
entitled to a separate rating for left knee arthritis.  

In a December 1997 rating decision, the RO evaluated the 
degenerative left knee changes separately and assigned 
separate 10 percent ratings for the degenerative changes and 
the status post left knee ligament repair effective October 
1992.  In July 1998, the RO increased the rating for status 
post left knee ligament repair to 20 percent effective 
October 1992.  As the veteran's Notice of Disagreement 
relates back to the initial May 1993 rating decision, which 
assigned a disability rating effective to October 1992, the 
issue currently before the Board on appeal have been 
characterized as listed on the preceding page.  See Fenderson 
v. West, No. 96-947 (U.S. Vet. App. January 20, 1999).


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (Court) has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which the veteran has referred and obtaining 
adequate VA examinations; the Court has also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In the Supplemental Statement of the Case issued by the RO 
after its July 1998 rating decision, the RO indicated that, 
in evaluating the severity of the veteran's service-connected 
left knee disabilities, it relied upon medical evidence, 
including a February 1998 letter from Christopher D. 
Casscells, M.D. and a June 1998 VA examination report.  
Evidence previously associated with the claims folder 
includes an October 1993 medical evaluation by Dr. Casscells, 
which noted that the veteran had a deficiency of his anterior 
cruciate ligament (ACL) and was to undergo corrective surgery 
within the next few months.  In a January 1994 VA examination 
report, the veteran acknowledged that he did not undergo ACL 
corrective surgery.  In his February 1998 letter, Dr. 
Casscells recalled having examined the veteran several years 
earlier for complaints of an unstable left knee.  Dr. 
Casscells opined that the veteran's initial knee injury was a 
tear of his ACL and he had continuing, resulting left knee 
instability.  

In the June 1998 VA examination report, the examiner 
acknowledged that the veteran's claims folder was not 
available for review.  The examiner did not refer to the 
veteran's ACL, the previously planned surgery or any left 
knee instability resulting from an ACL deficiency.  The 
examiner also indicated that x-rays of the veteran's knee had 
been obtained several months earlier, but as the most recent 
x-ray reports of record are dated November 1996, it is 
unclear whether all relevant medical evidence has been 
associated with the claims folder.  Given all of the 
foregoing, this case is now somewhat in the same posture as 
at the time of the August 1996 remand: the veteran's 
disability ratings have been based in pertinent part upon a 
VA examination during which the examiner did not have the 
claims folder, there is a possibly incomplete evidentiary 
record, and there appears to be conflicting evidence as to 
the stability of the left knee.  

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned.  
Fenderson, supra.

Accordingly, the case must be REMANDED to the RO for the 
following:

1.  The RO should obtain any VA records 
of treatment for the veteran's service-
connected left knee disabilities which 
are not currently in the claims folder 
and add them to the claims folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of his status post 
left knee ligament repair with 
instability and left knee degenerative 
arthritis.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination and the 
examiner should note in writing whether 
it was provided.  The RO should provide 
the examiner with the criteria of 
Diagnostic Code 5257 and the examiner 
should first state his/her findings in 
relationship to that code.  Then, 
separately, the examiner should evaluate 
the arthritis of the left knee and state 
whether it causes limitation of motion or 
pain and, if so, the examiner should 
state functional impairment weakened 
movement, excess fatigability, or 
incoordination attributable thereto, and, 
if feasible, these determinations should 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

3.  The RO should then readjudicate the 
issue shown on the front page with 
consideration of the applicability of 
"staged" ratings and VAOPGCPREC 23-97 
and 9-98.  If the decision(s) is 
unfavorable the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to respond.  

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veteran' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

- 5 -


